DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/04/2020 was filed on 12/04/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has being considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Samuel Kielar Reg. No. 74,911 on 03/25/2021.

The application has been amended as follows: 

This listing of claims will replace all prior versions, and listings, of claims in the application:
Listing of Claims:
(Currently Amended) A method for accessing location related information, comprising:

encoding the POI based on a preset geographical name code database to obtain a POI code of the POI;
mapping the POI code into a network address, the network address comprising at least one of an IPv6 unicast address, an IPv6 multicast address, or a domain name; and
sending the network address to a network device, enabling the network device to obtain location related information of the POI by accessing a site corresponding to the network address; 
wherein, encoding the POI based on the preset geographical name code database to obtain the POI code of the POI comprises:
determining whether the preset geographical name code database comprises a geographical name code of the POI; 
in response to determining that the preset geographical name code database comprises the geographical name code of the POI, providing a preset character as an identifier of the POI code of the POI; and
in response to determining that the preset geographical name code database does not comprise the geographical name code of the POI, selecting a second POI satisfying a preset condition, and providing a character different from the preset character as the identifier of the POI code of the POI;
wherein, when the network address comprises the IPv6 unicast address, mapping the POI code into the network address comprises: 
encoding the POI code by using 51 bits of the IPv6 unicast address, wherein the 51 bits are located in middle of the IPv6 unicast address, a provincial-level code of the POI code is encoded by using a first 7 bits of the 51 bits, a municipal-level code of the POI code is encoded by using a second 7 bits of the 51 bits, a country-level code of the POI code is encoded by using a third 7 bits of the 51 bits, and a street/township-level code of the POI code is encoded by using 10 bits of the 51 bits, and an extra-code of the POI code is encoded by using 20 bits of the 51 bits; and 
adding 0 in the behind of the 51 bits, to implement the mapping from the POI code to the IPv6 unicast address;
wherein, when the mapping is performed by using a 32-bit subnet of the IPv6 unicast address, encoding the POI code by using 51 bits of the IPv6 unicast address comprises:
reserving a 33-th bit of the IPv6 unicast address; 
encoding the provincial-level, the municipal-level, a county-level and a street/township-level codes by using 31 bits following the 33-th bit;
encoding the extra-code by using first 20 bits in last 64 bits of the IPv6 unicast address; and 
encoding 44 bits following the first 20 bits in the last 64 bits as 0. 
(Canceled)
(Currently Amended) The method according to claim 1 [[2]], wherein the preset condition comprises:
the second POI having a minimum distance from the POI, and the second POI having a second geographical name code 
4.–5.    (Canceled)
(Currently Amended) The method according to claim 1 [[4]], wherein, the method further comprises:

(Currently Amended) The method according to claim 1 [[2]], wherein, when the network address comprises the IPv6 multicast address, mapping the POI code into the network address comprises: 
selecting a 32-bit multicast prefix; 
providing a 33-th bit in the IPv6 multicast address as a reserved bit; 
encoding the POI code by using 51 bits following the 33-th bit in the IPv6 multicast address, wherein the 51 bits are located in middle of the IPv6 multicast address, a provincial-level code of the POI code is encoded by using a first 7 bits of the 51 bits, a municipal-level code of the POI code is encoded by using a second 7 bits of the 51 bits, a county-level code of the POI code is encoded by using a third 7 bits of the 51 bits, and a street/township -level code of the POI code is encoded by using 10 bits of the 51 bits, and an extra-code of the POI code is encoded by using last 20 bits of the 51 bits; and
providing 12 bits following the 51 bits in the IPv6 multicast address to be 0, and providing the last 32 bits of the IPv6 multicast address to be a group ID of the IPv6 multicast address.

(Original) The method according to claim 7, wherein, the method further comprises:
encoding the identifier of the POI code to a position after the extra-code in the IPv6 multicast address.
(Currently Amended) The method according to claim 1 [[2]], wherein, when the network address comprises the domain name, mapping the POI code into the domain name comprises:
and
encoding an extra-code of the POI code by using a code-table mapping way.
(Original) The method according to claim 9, wherein, the method further comprises:
encoding the identifier of the POI code as a first item of the domain name.
(Currently Amended) A device for accessing location related information, comprising:
one or more processors, and
a memory, configured to store one or more programs that, when executed by the one or more processors, cause the device to implement a method for accessing location related information, the method comprising:
obtaining a point of interest (POI) about an electronic device;
encoding the POI based on a preset geographical name code database to obtain a POI code of the POI;
mapping the POI code into a network address, the network address comprising at least one of an IPv6 unicast address, an IPv6 multicast address, or a domain name; and
sending the network address to a network device, enabling the network device to obtain location related information of the POI by accessing a site corresponding to the network address;
wherein, encoding the POI based on the preset geographical name code database to obtain the POI code of the POI comprises:
determining whether the preset geographical name code database comprises a geographical name code of the POI; 
in response to determining that the preset geographical name code database comprises the geographical name code of the POI, providing a preset character as an identifier of the POI code of the POI; and
in response to determining that the preset geographical name code database does not comprise the geographical name code of the POI, selecting a second POI satisfying a preset condition, and providing a character different from the preset character as the identifier of the POI code of the POI;
wherein, the network address comprises the IPv6 unicast address, mapping the POI code into the network address comprises: 
encoding the POI code by using 51 bits of the IPv6 unicast address, wherein the 51 bits are located in middle of the IPv6 unicast address, a provincial-level code of the POI code is encoded by using a first 7 bits of the 51 bits, a municipal-level code of the POI code is encoded by using a second 7 bits of the 51 bits, a country-level code of the POI code is encoded by using a third 7 bits of the 51 bits, and a street/township-level code of the POI code is encoded by using 10 bits of the 51 bits, and an extra-code of the POI code is encoded by using 20 bits of the 51 bits; and 
adding 0 in the behind of the 51 bits, to implement the mapping from the POI code to the IPv6 unicast address;
wherein, when the mapping is performed by using a 32-bit subnet of the IPv6 unicast address, encoding the POI code by using 51 bits of the IPv6 unicast address comprises:
reserving a 33-th bit of the IPv6 unicast address; 
encoding the provincial-level, the municipal-level, a county-level and a street/township-level codes by using 31 bits following the 33-th bit;
encoding the extra-code by using first 20 bits in last 64 bits of the IPv6 unicast address; and 
encoding 44 bits following the first 20 bits in the last 64 bits as 0.
(Canceled)
(Currently Amended) The device according to claim 11 [[12]], wherein the preset condition comprises:
the second POI having a minimum distance from the POI, and the second POI having a second geographical name code 
14.–15. (Canceled)
(Currently Amended) The device according to claim 11 [[14]], wherein, the method further comprises:
encoding the identifier of the POI code to a position after the extra-code in the IPv6 unicast address.
(Currently Amended) The device according to claim 11 [[12]], wherein, when the network address comprises the IPv6 multicast address, mapping the POI code into the network address further comprises: 
selecting a 32-bit multicast prefix; 
providing a 33-th bit in the IPv6 multicast address as a reserved bit; 
encoding the POI code by using 51 bits following the 33-th bit 

(Original) The device according to claim 17, wherein, the method further comprises:
encoding the identifier of the POI code to a position after the extra-code in the IPv6 multicast address.
(Currently Amended) The device according to claim 11 [[12]], wherein, when the network address comprises the domain name, mapping the POI code into the domain name comprises:
encoding a provincial-level code, a municipal-level code, a country-level code, and a country-level code of the POI code based on a dictionary; and
encoding an extra-code of the POI code by using a code-table mapping way.
(Original) The device according to claim 19, wherein, the method further comprises:
encoding the identifier of the POI code as a first item of the domain name

Reasons for Allowance
A thorough search was conducted and no prior art was discovered to read on Claims 5, 15.  Applicant amended the independent claims to include Claims 5, 15 and other Claims (2, 4, 12, 14) on which Claims 5, 15 were dependent (see Examiner’s Amendment above).  
Therefore, Claims 1, 3, 6-11, 13, 16-20 are allowed.  Claims 2, 4-5, 12, 14-15 have been cancelled.  The prior art that was discovered/reviewed is discussed briefly below.  

Prior Art:
US Patent 7,415,468 (Hijl) teaches identifying and registering entities, in particular for internet applications, comprising the processing steps of: a) defining a URL/domain name system in accordance with a system of identification codes, b) formulating URL/domain name notation rules in accordance with the defined system of identification codes, Abstract.  Hijl teaches on encoding an URL/domain name with a subscriber linked code and a country or region code.  Hijl does not teach on an IPv6 unicast addressing scheme for encoding location information.

CN101425950A Beijing Institute Technology (GENG XIE, LEJIAN LIAO, XIUMEI FAN) (publication date 05.06.2009) teaches on providing a network address hierarchical structure design and maintenance method based on geographic administrative division, and solve the problem of effectively dividing the entire Internet network address under the condition of IPv6 network address, and design a corresponding network on the basis of the network routing strategy, Summary, page 2, 1st paragraph.  GENG XIE teaches on utilizing the IPv6 addressing scheme to encode URL/IP addresses with location information.  However, GENG XIE does not teach on the details of IPv6 unicast addressing scheme as recited in Claims 5, 15.

CN104320383A University of Tsinghua (LI XING; WANG JILONG; ZHANG QIANLI) (publication date 01.28.2015) provides a method for geocoding, including cross-coding longitude and latitude into a position code, which not only makes the generated position code appear in a layered form like Internet address, but also facilitates analysis, storage and mapping of position data. In addition, by introducing a location mask, the size of different geographic regions can be easily specified, and a geographical region with a shorter location mask can contain multiple regions with the same prefix but longer masked position coding, page 6, 4th paragraph.   The range of representation may be further narrowed, so that the longitude and the left part of the latitude decimal point can use less bit coding, thus reducing the total coding length with the same precision, 7 bits for lat/long (geo code length), page 6, last paragraph.  LI XING teaches on utilizing the 

CN104298740A University of Tsinghua (LI XING; WANG JILONG; ZHANG QIANLI) (publication date 10.09.2014) provides a method for geocoding: acquiring a geographic location, where the geographic location includes longitude and latitude; and encoding the longitude into a binary of n bits, where the n-bit binary includes a symbol segment and a data segment, the data segment includes a first data segment and a second data segment, encoding the longitude symbol into the symbol segment, and encoding the longitude absolute value to within the data segment, page 1, Summary, 3rd paragraph.  LI XING teaches on utilizing the IPv6 addressing scheme to encode URL/IP addresses with location information using particular bit division.  However, LI XING does not teach on the details of IPv6 unicast addressing scheme as recited in Claims 5, 15.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL J HACKENBERG whose telephone number is (571)272-5417.  The examiner can normally be reached on 7am-4pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B Burgess can be reached on 5712723949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/R.J.H/Examiner, Art Unit 2454                                                                                                                                                                                                        
/JOHN M MACILWINEN/Primary Examiner, Art Unit 2442